983 F.2d 1077
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Melvin Michael TOBIN, Petitioner-Appellant,v.Jerry STAINER, Warden, Respondent-Appellee.
No. 92-15367.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 9, 1992.*Decided Dec. 14, 1992.

Before TANG, PREGERSON and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Melvin Michael Tobin, a California state prisoner, appeals pro se the district court's dismissal of his 28 U.S.C. § 2254 habeas petition for failure to exhaust state remedies.   Tobin challenged his conviction and sentence for possession of methamphetamine for sale.   We review de novo,  Norris v. Risley, 878 F.2d 1178, 1180 (9th Cir.1989), and we affirm.


3
A state prisoner must exhaust all available state court remedies before a federal court may consider granting habeas corpus relief.  28 U.S.C. § 2254(b);   Duckworth v. Serrano, 454 U.S. 1, 3 (1981) (per curiam).   The petitioner has the burden of alleging exhaustion.   Cartwright v. Cupp, 650 F.2d 1103, 1104 (9th Cir.1981), cert. denied, 455 U.S. 1023 (1982).


4
Here, the district court found that the Tobin did not present each claim raised in his federal habeas petition to the California Supreme Court.   Specifically, Tobin did not exhaust his claim that his guilty plea was involuntary, or his claim that he was denied due process by the California Court of Appeal's failure to give reasons for the denial of his habeas petition.


5
On appeal, Tobin does not challenge the district court's finding that he failed to exhaust state remedies.   Accordingly, we affirm the district court's dismissal of Tobin's habeas petition for failure to exhaust.   See id.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3